Citation Nr: 0528135	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  00-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
scars as residuals of a laparotomy.

2.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right flank, with 
laceration of the liver, retained metallic foreign body and 
back pain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision in which 
the RO denied an evaluation in excess of       10 percent for 
residuals following laparotomy surgery, and denied an 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound to the right flank, with laceration of the 
liver, retained metallic foreign body and back pain.  In May 
2000, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2000, and the 
veteran filed a substantive appeal later that month.  

In its March 2002 decision, the RO granted a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 for service-
connected residuals following laparotomy surgery (for 
convalescence from a recent abdominal surgery), from November 
27, 2000 to December 31, 2000.  A 10 percent schedular rating 
was then assigned from January 1, 2001; that rating has since 
remained in effect.

In May 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.    

In November 2003, the Board remanded these matters to the RO 
for further action.  After completing the requested action, 
the RO continued its denial of higher evaluations for 
residuals of laparotomy surgery, and for residuals of a shell 
fragment wound to the right flank (as reflected in a June 
2004 supplemental SOC (SSOC)).  


As discussed in further detail below, in connection with the 
claim for increase for the veteran's service-connected 
residuals of a laparotomy-other than during the period for 
which the veteran was granted a temporary total rating-the 
RO has considered the claim only on the basis of the scars 
that he developed as a result of his laparotomy.  The Board 
has, accordingly, recharacterized this issue to reflect what 
the RO has actually adjudicated..     

During the May 2003 Board hearing, the veteran testified that 
since service, he had experienced two incisional hernias as a 
result of sutures from an in-service laparotomy, and further 
that he believed he might still have a hernia condition.  
Moreover, the medical evidence of record includes a March 
2001 private physician's statement that the veteran suffered 
from a ventral hernia that appeared to be related to his in-
service laparotomy, as well as a January 2003 finding from a 
VA physician that the veteran may have had some form of 
incisional hernia.  The Board finds that this evidence raises 
the separate matter of service connection for a hernia as a 
residual of a laparotomy, a claim which the RO has not yet 
adjudicated and which is, thus, not properly before the 
Board.  This matter is referred to the RO for appropriate 
action.  

For the reasons expressed below, the claims currently on 
appeal are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claims for an evaluation in excess of 10 percent for 
scars as residuals of a laparotomy, and for an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
to the right flank, with laceration of the liver, retained 
metallic foreign body and back pain, is warranted, even 
though such will, regrettably, further delay a decision on 
each of these matters.

As regards the claim for a higher rating for scars as 
residuals of a laparotomy, the Board initially notes that the 
RO has assigned a 10 percent rating for this disability under 
38 C.F.R. § 4.118, Diagnostic Code 7804, for scars, 
superficial and painful on examination.  The record also 
reflects that the veteran most recently underwent VA 
examination in connection with this claim in March 2001.  The 
Board points out, however, that effective August 30, 2002, VA 
revised the criteria for evaluating skin disabilities, to 
include the applicable rating criteria for scars.  See 67 
Fed. Reg. 49,596 (2002), (codified at 38 C.F.R. § 4.118).  
When the legal authority (statute(s) and regulation(s)) 
governing entitlement to any benefit sought on appeal is 
revised during the pendency of the appeal, the general rule 
is that the revised version applies as of the effective date 
of the change.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

The Board's prior remand included a request that the RO 
readjudicate the veteran's claim on the basis of both the 
former and revised criteria, with due consideration as to the 
effective date of the change in criteria; however, the record 
does not clearly reflect such consideration.  As a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand (see Stegall v. West, 11 Vet. App. 268, 
271 (1998)), the Board has no choice but to again remand this 
matter for the previously requested adjudication.  

The Board also points out that VA has not examined the 
veteran's scars in light of the new rating criteria.  In 
order to thoroughly consider the claim under both the former 
and revised applicable criteria, the RO should arrange for 
another examination of the veteran to obtain findings 
responsive to the revised rating criteria.  See 38 U.S.C.A. 
§ 5103A.

With respect to the veteran's claim for an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
to the right flank, with laceration of the liver, retained 
metallic foreign body and back pain, the RO has granted 
service connection and assigned a 10 percent evaluation for 
this disability, under the provisions for rating muscle 
injuries affecting Muscle Group XIX (Diagnostic Code 5319), 
pertaining to the muscles of the abdominal region.  In a 
September 2004 statement submitted to the RO, however, the 
veteran's representative contended that the veteran's 
residuals of a shell fragment wound are also manifested by 
injury to the muscles of the back, and accordingly requested 
a separate evaluation of the veteran's disability under the 
provisions pertaining to Muscle Group XX (Diagnostic Code 
5320) involving the spinal muscles, as well as under Group 
XIX.  

However, the Board finds that the current medical evidence 
of record is not adequate to determine whether the veteran's 
residuals of a shell fragment wound to the right flank 
include muscle injury affecting Muscle Group XX.  The 
veteran's service medical records (SMRs) show that the 
veteran's April 1968 injury in service involved multiple 
shrapnel wounds penetrating the abdomen, and right back.  
More recently, in August 1998, the veteran underwent VA 
examination of the spinal and abdominal regions, at which 
time it was noted that the veteran had full range of motion 
in the back, although with pain in the extremes of 
extension, and further that on palpation of the right flank, 
his pain was most pronounced in the right posterior superior 
iliac (PSIS) region.  It was also noted that x-rays showed a 
small metallic fragment on the left side of L4.  The 
examiner diagnosed, inter alia, status-post shrapnel wounds 
to the right flank area, and mild spondylosis deformans of 
the lumbosacral spine.  Given these findings, and the need 
to obtain more current information regarding the severity of 
any muscle injuries as residuals of the veteran's shell 
fragment wounds to the right flank, the Board also finds 
that further medical examination of this disability also is 
warranted.  Id.  

Accordingly, the RO should arrange for the veteran to undergo 
further examination(s), by (a) physician(s), at an 
appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination(s), without good cause, shall result in a denial 
of the claim(s) for increase.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the examination(s) sent to him by the pertinent 
VA medical facility.    

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes treatment records from the Palo Alto VA Medical 
Center (VAMC), in Palo Alto, California, dated from September 
1998 to November 2003. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Palo Alto VAMC since November 2003, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requesting records from Federal facilities.  

To ensure that all due process requirements are met with 
respect to each of the claims on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to each claim for increase.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  
Adjudication of the claims should include, with respect to 
the scars, consideration of the revised applicable criteria, 
and, with respect to the residuals of shell fragment wound to 
the right flank, consideration of whether that wound resulted 
in injury to Muscle Group XX.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Palo 
Alto VAMC records of evaluation and/or 
treatment of the veteran's scars as 
residuals of a laparotomy, and residuals 
of a shell fragment wound to the right 
flank, from November 2003 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination(s), by physician(s), for 
evaluation of his scars as a residual of 
a laparotomy, and residuals of a shell 
fragment wound to the right flank.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

Regarding the veteran's scars as 
residuals of a laparotomy, the examiner 
should, if possible, provide measurements 
of the length and width of the veteran's 
scars, as well as the areas of the scars 
in terms of square inches.  The examiner 
should also indicate whether such scars 
are superficial, unstable, and painful on 
examination and/or cause limitation of 
motion.  

As regards the veteran's residuals of a 
shell fragment wound to the right flank, 
the examiner should describe the 
manifestations of his residuals of a 
shell fragment wound to the right flank 
in accordance with the pertinent rating 
criteria for evaluating this condition.  
The examiner should specify any current 
muscle injuries that are residuals of the 
veteran's shell fragment wound, and 
identification of the muscle group(s) 
affected, to specifically include 
consideration of Muscle Group XIX 
(abdominal wall muscles), and any 
separate and distinct involvement of 
Muscle Group XX (spinal muscles).  The 
examiner should then render an assessment 
as to whether the overall residuals for 
each muscle group involved are considered 
slight, moderately severe, or severe.  

5.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for an 
evaluation in excess of 10 percent for 
scars as a residual of a laparotomy, and 
for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound 
to the right flank, with laceration of 
the liver, retained metallic foreign body 
and back pain.  If the veteran fails to 
report to any requested examination(s), 
the RO must apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should, in adjudicating 
the claim involving scars, specifically 
consider the revised applicable criteria 
from the August 30, 2002 change; and, in 
adjudicating the claim involving 
residuals of a shell fragment wound to 
the right flank, specifically consider 
impairment to Muscle Group XIX, as well 
as whether there is any separate and 
distinct involvement of Muscle Group XX 
as a residual of that shell fragment 
wound.  

8.	If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of the revised 
applicable criteria for rating scars, 
38 C.F.R § 4.73, Diagnostic Code 5320, 
and any other additional legal authority 
considered; as well as clear reasons and 
bases for all determinations.  
Thereafter, the RO should afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).
 
 
 
 

